Citation Nr: 9901412	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  97-18 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the elbows on a direct basis or, in the 
alternative, as a disability due to undiagnosed illness 
manifested by elbow pain.

2.  Entitlement to service connection for an acquired 
psychiatric disorder on a direct basis or, in the 
alternative, as a disability due to undiagnosed illness 
manifested by insomnia.

3.  Entitlement to service connection for a disability 
manifested by shortness of breath on a direct basis or, in 
the alternative, as a disability due to undiagnosed illness.

4.  Entitlement to service connection for a disability 
manifested by shoulder pain, on a direct basis or, in the 
alternative, as a disability due to undiagnosed illness.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


REMAND

The veteran served on active duty from July 1964 to July 1968 
and from September 1990 to May 1991.  He served in the 
Southwest Asia theater of operations during the Persian Gulf 
War, from November 1990 to April 1991.  He had active duty 
for training from January to June 1984.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied entitlement to service 
connection for arthralgia of the shoulders, a lung disorder, 
insomnia, and degenerative arthritis of the elbows.  

In November 1994, Congress enacted the Veterans Benefit 
Improvement Act of 1994 (P.L. 103-446) to provide 
compensation for Persian Gulf War veterans with undiagnosed 
illnesses.  This Act added 38 U.S.C.A. § 1117 to the U.S. 
Code effective November 2, 1994.  In response, VA amended the 
Adjudication section  of Title 38 of the Code of Federal 
Regulations regarding the criteria for compensation for 
certain disabilities due to undiagnosed illnesses.  38 C.F.R. 
§ 3.317 (1998).  This amendment was effective during the 
pendency of this claim.  See 60 Fed. Reg. 6665 (February 3, 
1995).  Under the new criteria, a Persian Gulf War veteran 
who served in the Southwest Asia theater of operations can be 
granted service connection for chronic disabilities resulting 
from an undiagnosed illness or combination of illnesses 
manifested by certain listed symptoms.

The veteran served in the Southwest Asia theater of 
operations from November 1990 to April 1991.  He is 
contending that his claimed conditions were incurred as a 
result of his military service during the Persian Gulf War.  
The regulations list joint pain, signs and symptoms involving 
the respiratory system, and sleep disturbances as possible 
manifestations of an undiagnosed illness.  See 38 C.F.R. 
§ 3.317(b) (1998).  The new regulations were not addressed by 
the RO in the October 1995 rating decision.  The veteran has 
not been given notice of the new regulations and has not had 
an opportunity to submit evidence and argument related to the 
new regulations.  Therefore, the Board finds it is 
appropriate to remand his claim to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO should evaluate his 
claim for service connection for elbow and shoulder pain, 
shortness of breath, and insomnia under the new regulations 
regarding compensation for undiagnosed illness and under the 
regulations for direct service connection.

It also appears that the RO has not obtained the veterans 
complete service medical records.  His service medical 
records from his first period of service from July 1964 to 
July 1968 are not of record.  The National Personnel Records 
Center (NPRC) suggested that these records be requested 
separately in August 1996.  There might also be additional 
Army Reserve medical records dated subsequent to 1991.  
Additional development is required in this regard.

A VA examination(s) would also be beneficial in assessing the 
diagnosis of any current shoulder, respiratory, or sleep 
disorders.  

Accordingly, while the Board regrets the delay, this claim is 
REMANDED to the RO for the following:

1.  Contact the NPRC or any other 
indicated agency and request the veterans 
complete service medical records, 
including those from his first period of 
service from July 1964 to July 1968 and 
any additional Army Reserve medical 
records, i.e., dated subsequent to 1991.  

2.  Request that the veteran provide a 
list of those who have treated him for 
elbow and shoulder pain, shortness of 
breath, and insomnia since 1994 and 
releases for their records.  Request all 
records of any treatment reported by the 
veteran that are not already in the 
claims file.  The Board is particularly 
interested in any treatment received at 
any VA facilities, including those in 
Birmingham, Montgomery and Tuskegee, 
Alabama.  With respect to any VA records, 
all records maintained are to be 
requested, to include those maintained in 
paper form and those maintained 
electronically (e.g., in computer files) 
or on microfiche.  

If requests for any private treatment 
records are not successful, tell the 
veteran and his representative so that 
the veteran will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claims.  38 
CFR 3.159(c).

3.  Afford the veteran an appropriate VA 
examination(s) in order to determine the 
exact nature of any current shoulder and/or 
respiratory disorder, and any disability 
manifested by insomnia.  The claims folder 
and a copy of this remand are to be made 
available to the examiner prior to the 
examination, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder. 

The examiner should render diagnoses of 
all current shoulder and respiratory 
disorders exhibited by the veteran, and 
any disability manifested by insomnia.  
All necessary tests in order to determine 
the correct diagnoses are to be done.  If 
no such disorders are found, the examiner 
should so state.  

If there are any objective indications of 
shoulder and respiratory problems or 
sleep disorders that cannot be attributed 
to any organic or psychological cause, 
the examiner should so state.  The 
examiner should identify any abnormal 
symptoms, abnormal physical finding, and 
abnormal laboratory test results that 
cannot be attributed to a known clinical 
diagnosis.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiners conclusions.  If 
further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the condition(s) at 
issue, such testing or examination is to 
be accomplished prior to completion of the 
examination report.

4.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report(s).  
If the requested examination(s) does not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report(s) 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1998);  see also Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  Readjudicate the veterans claims on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  In particular, the RO should 
evaluate the claims for service 
connection for the claimed disabilities 
under 38 C.F.R. § 3.317.  If the decision 
with respect to the claims remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case, which 
includes the criteria regarding service 
connection for undiagnosed illnesses, and 
be given a reasonable period of time 
within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He is, however, free 
to submit additional evidence or argument to the RO on 
remand.  Quarles v. Derwinski, 3 Vet. App. 129 (1992); Booth 
v. Brown, 8 Vet. App. 109 (1995); and Falzone v. Brown, 
8 Vet. App. 398 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (Historical and Statutory Notes) (West Supp. 1998).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998). 
- 2 -
